UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6775


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

CHRISTIAN PHILIP PARKER, a/k/a Armani, a/k/a Super P, a/k/a Sup, a/k/a
King,

             Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:09-cr-00529-LO-2; 16-cv-00700-LO)


Submitted: August 24, 2017                                        Decided: August 29, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christian Philip Parker, Appellant Pro Se. Elizabeth Alexander, Mysti Dawn Degani,
Brian David Harrison, Scott Butler Nussbum, Katherine Rumbaugh, OFFICE OF THE
UNITED STATES ATTORNEY, Mary Katherine Barr Daly, Lawrence Joseph Leiser,
Karen Ledbetter Taylor, Assistant United States Attorneys, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christian Philip Parker appeals the district court’s order denying his motion for

reconsideration of the court’s prior order granting Parker’s motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012), in which Parker sought a further

sentence reduction. We have reviewed the record and find no reversible error. See

United States v. May, 855 F.3d 271, 274 (4th Cir. 2017) (noting that prohibition on a

district court’s consideration of a motion to reconsider a § 3582 order is not jurisdictional

and is waived if not invoked by the government). Accordingly, we affirm the district

court’s order. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                                AFFIRMED




                                             2